DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pg. 4-5, in particular the inclusion of features from claim 9, filed 7-22-2021, with respect to the rejection(s) of claim(s) 1 under U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mathew Donelon (US-2014/0,190,211), in view of Robert Domka (US-5,803,944), and in further view of Dannoux et al. (US-2016/0,221,859). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1, 3, 6, 8-9, 10-11 & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mathew Donelon (US-2014/0,190,211, hereinafter Donelon), in view of Robert Domka (US-5,803,944) and in further view of Dannoux et al. (US-2016/0,221,859, hereinafter Dannoux)Regarding claim 1, 	
Process for producing a glass tube having a cross section that deviates from a circular shape by reforming, comprising at least the steps: 
- providing a glass tube having a longitudinal axis, an inner surface and an outer surface, 
- heating of the glass tube, 
- providing at least one reforming tool, where the reforming tool is suitable for exerting a compressive force on the outer surface of the heated glass tube, 
- providing an inner mandrel which comprises at least one open-pored material,
 wherein the inner mandrel has in its interior at least one hollow structure through which a gas can be introduced into the inner mandrel, 
with the gas flowing through the open-pored material to an exterior surface of the inner mandrel, 
forming a gas cushion between the surface of the inner mandrel and the interior surface of the glass tube, 
- inserting at least a section of the inner mandrel into the glass tube, and 
- forming the heated glass tube along its entire length by moving the reforming tool toward the longitudinal axis of the glass tube to apply the compressive force perpendicular to the longitudinal axis of the glass tube, 
where the compressive force is exerted by the reforming tool and acts on the outer surface of the glass tube and 
where the glass tube does not rotate around its longitudinal axis.
Wherein the open-pored material comprises graphite, isostatically pressed graphite, sintered ceramic and/or metal.
Donelon teaches the following:
(Abstract) teaches that the method includes the steps of: (a) providing a starting body made of fused quartz glass
(Abstract.) teaches (d) heating the assembled structure to a predetermined temperature
([0010]) teaches simultaneously pressing an exterior surface of the fused quartz glass intermediate body by a pressing plate to cause deformation of the fused quartz glass of the intermediate body around the second insert device to form a fused quartz glass vessel.
, h.) & 3a.) (Abstract) teaches (c) inserting a first insert device into an interior cavity of the starting body to form an assembled structure; ([0031]) teaching that the assembly according to any the preceding embodiment, characterized in that each of the base plate, the pressing plate, the first insert device, and the second insert device comprises graphite.
([0056]) teaches that the first insert device 30 preferably includes a first or upper support plate 40, a second or lower support plate 42 spaced apart from the first support plate 40, and one or more spacers 44 extending therebetween. Highlighting (Fig. 2A & 2B) depict the arrangement mentioned above. Noting, that the space between the spacers provides for a hollow structure through which a gas can be introduced into the inner mandrel. Additionally, the material which the two comprise is the same, i.e. graphite, and thus understood to have the same properties, such as porosity as would any other graphite.
([0009]) teaches that (FIG. 3) is a perspective view of a resulting vessel produced from the starting tubular body shown in (FIG. 1) in accordance with one embodiment of the present invention. ([0051]) stating that the base plate 26 is stationary and the pressing plate 28 is movable. ([0074]) teaching that the dimensions of the pressing plate are such that the entirety of the intermediate body 48 is covered by the pressing plate. Highlighting, that the heated glass tube has been formed along its entire length via heating coupled with compressive forces.
([0074]) teaches that the pressing plate 28 preferably has a generally flat- configuration, but the contact surface 28 a of the plate may include one or more protrusions or one more recesses of various configurations in order to form a corresponding structure in the resulting vessel 34
Donelon does not mention glass tube rotating at any point during the forming process, nor is any type of rotation mentioned. Accordingly, it is understood that glass tube does not rotate during forming process nor would there be reason or motivation to do so.
Regarding Claim 1, Donelon teaching the invention as described above. Donelon is silent on the gas flowing through the open-pored material and forming a gas cushion between the surface of the inner mandrel and the interior surface of the glass tube, in addition ([0023]) teaches that method according to any one of the five preceding embodiments, characterized in that an inert gas is introduced into the closed furnace. Highlighting, that as gas was inserted into a closed furnace containing the mandrel. Donelon is silent on the gas flowing through the open-pored material to an exterior surface of the inner mandrel. In analogous art for the production of shaped glass articles Domka suggest details regarding implementing a tool that is inserted into the glass and allows for 
(Col. 1, lines 40-46) teaches that a gob of molten glass is gathered from a large melting pot onto the end of an iron blowpipe. After the blower has blown a small “bubble' inside the glass, the "gather of glass is rolled onto a Smooth slab “marvered”) to chill its outside. (Col. 1, lines 55-59) teaches that the size, shape, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for modifying the shape of a glass hollow structure, the method implementing an interior mandrel to allow for resisting pressure from the pressure plate used to exert a compressive force on the outside of the glass hollow structure during the forming process of Donelon. By utilizing a blowpipe that allows for the passage of gas flowing through the blow pipe to an exterior surface of the blow pipe, as taught by Domka. Highlighting, providing a blowpipe that allows for the passage of gas flowing through the blow pipe to an exterior surface of the blow pipe allows for control over the size, shape, and wall thickness of the hollow glass mass by controlling the air that is forced into the hollow glass mass, (Col. 1, lines 55-59). 
Regarding Claim 1, Donelon as modified teaches the invention as described above. Donelon as modified is silent on forming a gas cushion between the surface of the inner mandrel and the interior surface of the glass tube. In analogous art for manipulating the shape of a hollow tube of glass using a gas during the formation stage, Dannoux teaches details regarding forming a gas cushion between the surface of a mandrel and the surface of the glass tube, and in this regard Dannoux teaches the following:
([0056]) teaches providing a cushion of air or other gases between the platens 120 and 122 (shaping parts) and the malleable hollow structure. By providing air or other gas under pressure through a porous platen plate or structure apertures 184. The gas pressure can be such as to reduce or, optionally in any embodiment, to eliminate the contact pressure between the plenum 182 and the malleable hollow structure 150....to reduce or eliminate marring of the pressed surfaces of the malleable hollow structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for modifying the shape of a glass hollow structure, the method implementing an interior mandrel to allow for resisting pressure from the pressure plate used to exert a compressive force on the outside of the glass hollow structure during the forming process of modified Donelon. By utilizing a positive pressure inside the malleable hollow structure to provide a gas cushion between the shaping parts and the object to be shaped by providing air or other gas under pressure through a porous platen plate or structure apertures, as taught by Dannoux. Highlighting, implementation of a positive pressure inside the malleable hollow structure to provide a gas cushion between the 
Regarding claim 6, 	
Characterized in that the gas comprises at least one of nitrogen gas or argon gas.
Donelon teaches the following:
([0080]) teaches that the gas used during the forming stage(s) may be an inert gas such as nitrogen.
Regarding claim 8, 	
Characterized in that the glass tube has a circular or an elliptical cross section before heating.
Donelon teaches the following:
([0046]) teaches that the starting body preferably has a generally circular cross-sectional shape. Noting (Fig. 2A) depicts the starting body.
Regarding claim 9,
Characterized in that the glass tube is heated to a temperature that corresponds at least to the upper cooling point and not more than the softening point of the glass.
Donelon teaches the following:
 (Abstract) teaches heating to predetermine temperature at which the fused quartz glass has a viscosity in a range of 105to 1013 poise (104 Pa-s to 1012 Pa-s, or 103 dPa·s to 1011 dPa·s). ([0062]) teaches that the furnace is preferably configured to reach temperatures of bet ween 1200° C. and 1700= C, because the quartz glass of the starting body 10 is susceptible to plastic deformation at such temperatures. Noting that ([0006]) teaches that for fused quartz glass, heating to a temperature of approximately 1600 °C. (i.e., around the softening point of fused quartz glass). Accordingly, it would have been obvious that heating in a range of 1200°C -1500 °C is understood to be heating to a temperature that corresponds at least to the upper cooling point and not more than the softening point of the glass.
Regarding claim 10,
Characterized in that at least one further step of forming of the heated glass tube is carried out using at least one further inner mandrel, where the further inner mandrel deviates in terms of its cross-sectional geometry from the inner mandrel previously used.
Donelon teaches the following:
([0010]) teaches the production method. Wherein the process includes (i) inserting a first insert device into an interior cavity of the fused quartz glass starting body to form a first assembled structure, (ii) heating the first assembled structure to a predetermined temperature at which the fused quartz; and (iii) deforming the fused quartz glass of the starting body. The body subjected to a second forming stage. The second forming stage comprises: (i) removing the first insert device and inserting a second insert device into an interior cavity of the fused quartz glass intermediate body to form a second assembled structure, and (ii) heating the second assembled structure to the predetermined temperature while simultaneously pressing an exterior surface of the fused quartz glass. The second insert device has an overall size different from that of the first insert device.

Regarding claim 11,
Characterized in that a compressive force is applied before inserting the inner mandrel.
Donelon teaching the following:
Donelon, as applied to claim 1 does not teach the instantly claimed order of operations. However, the case law for the rearrangement of method steps may be recited to remedy this discrepancy. Accordingly, citing the case law for the rearrangement of method steps, Ex parte Rubin, 128 USPQ44G (8d. App. 1959) (Prior art reference disclosing a process of making a laminated sheet 
Regarding claim 12-14,
-14a.) Wherein the glass tube has an aspect ratio of a cross section before and after forming, and 
wherein the aspect ratio after forming is greater than the aspect ratio before forming and is greater than 3:1
wherein the aspect ratio after forming is greater than the aspect ratio before forming and is greater than 6:1
wherein the aspect ratio after forming is greater than the aspect ratio before forming and is greater than 9:1
Donelon teaches the following:
([0036]) teaches that (FIG. I) is a perspective view of a starting tubular body in accordance with one embodiment of the present invention; ([0038]} teaches that (FIG. 3) is a perspective view of a resulting vessel produced from the starting tubular body shown in (FIG. 1).
([0055]} teaches that It will also be understood by those skilled in the art that the fused quartz glass body 10 and the vessel 34 to be produced, and are not limited to the preferred embodiment discussed herein.

Regarding claims 12-14, Donelon teaching the entirety of the fabricating process including inserting an inner mandrel into the glass body, and including that various shapes and sizes for the final product may be obtained. Additionally on ([0055]) Donelon mentioning that it should be understood by those skilled in the art that the shapes, sizes, configurations and dimensions (e.g,, length, width and thickness) of the forming assembly components may vary based upon those of the starting fused quartz glass body 10 and the vessel 34 to be produced, and are not limited to the preferred embodiment discussed herein. Donelon is silent on the various aspect ratios mentioned. In analogous art for manipulating the shape of a hollow tube of glass that implements a gas during the formation stage which comprises forming and heating the glass tube, 
([0041]) teaches that the aspect ratio has a value larger than 1 for a flattened sleeve (for which the longest, diameter 114 is longer than the shortest diameter 112 so the ratio of diameter 114 to diameter 112 is greater than one). Optionally in any embodiment, aspect ratios from about 1.5 to about 50, optionally from about 3 to about 39, optionally from about 5 to about 25, optionally from about 5 to about 15, optionally from about 7 to about 11, optionally from about 18 to about 28, are contemplated. Wherein the aspect ratio provided before the application is 1:1 (a circle) (Fig. IB), and after provides an aspect ratio of 2:10 (or 1:5) (Fig. 1C). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for modifying the shape of a glass hollow structure, the method implementing an interior mandrel to allow for resisting pressure from the pressure plate used to exert a compressive force on the outside of the glass hollow structure during the forming process of Donelon. By utilizing an aspect ratio in the range disclosed by Dannoux. Since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. One would have been motivated to scale the size of aspect ratio to be large or smaller in order to fabricate a 
Regarding claim 16-17,
Wherein the glass tube is shorter in the direction of its longitudinal axis than the at least one reforming tool.
 Wherein the glass tube is shorter in the direction of its longitudinal axis than the inner mandrel.
Donelon teaches the following:
([0044]) teaches that the shapes, sizes, configurations and dimensions of the various components of the forming assembly will preferably be designed, constructed and/or selected so as to best complement the shapes, sizes, configurations and dimensions of both the starting body and the vessel to be produced. Noting, that choosing from the options of using a reforming tool that is longer, shorter or the same size as the glass tube in longitudinal axis, and choosing an inner mandrel that is shorter, longer or the same as the glass tube, KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
B.) Claim(s) 2, is rejected under 35 U.S.C. 103 as being unpatentable over Donelon in view of Dannoux and in further view of Wikipedia's Article on Polishing (Polishing, 2016, hereinafter WAOP)
Regarding claim 2, 	
Characterized in that the inner mandrel has a surface polished to a mirror finish.
Donelon teaches the following:
([0049]) teaches that the exterior surface 20 of the starting body 10 is a generally smooth surface free of foreign particles. Known mechanical and/or chemical finishing processes may be employed. With ([0083]) adding that the glasses strength is nearly entirely dependent upon the condition of the surface, including the concentration of surface flaws, welds and the non -uniform surface associated with welds have a much higher probability of surface flaws as well as compositional irregularities due to the incorporation of impurities during welding or during subsequent grinding to smooth the welds. Therefore it would have been obvious to one of ordinary skill in the art to take all necessary 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for modifying the shape of a glass hollow structure, the method implementing an interior mandrel to allow for resisting pressure from the pressure plate used to exert a compressive force on the outside of the glass hollow structure during the forming process of Donelon. By utilizing an the inner mandrel, that had undergone a mechanical polishing to obtain a smoother surface on the mandrel to reduce and mitigate the surface roughness, resulting in a surface polished to a mirror finish, as taught by WAOP. Highlighting, implementation of an inner mandrel, that had undergone a mechanical polishing to obtain a smoother surface on the mandrel to reduce and mitigate the surface roughness, resulting in a surface polished to a mirror finish provides a means for reducing and mitigate the surface roughness (friction) of the mandrels 
Highlighting, that the use of a known technique for an expected result allows for implementation of KSR case law. Wherein, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
C.) Claim(s) 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Donelon and in further view of Graphi Materials (Graphite Rods, hereinafter GROD)Regarding claim 4, 	
Wherein the open-pored material has an open porosity in a range from 1% to 50%.
Regarding Claim 4, Donelon teaching the entirety of the fabricating process including inserting an inner mandrel that may be fabricated from graphite, ([0031]) into the glass body. In analogous art, a rod implemented to provide gas flow inside a shaping process, GROD suggests details regarding graphite rods and their properties, and in this regard GROD teaches the following:
(Properties) teaches that JC3 Graphite has a total porosity in the range of 15-20%. Noting, (Pricing) has a variety of diameters, lengths and types of carbon i.e. (JC3) that one may obtain. Noting, that the case law for change of shape may be implemented regarding any discrepancies regarding the contour or dimensions for the graphite rod/seal implemented if need.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for modifying the shape of a glass hollow structure, the method implementing an interior mandrel to allow for resisting pressure from the pressure plate used to exert a compressive force on the outside of the glass hollow structure during the forming process of Donelon, by utilizing a graphite with a total porosity in the range of 15-20% as an interior mandrel, as taught by GROD since Donelon teaches that the mandrel can be made of graphite. Highlighting, that the case law for known material in the art or KSR may be implemented. Accordingly, the use of a known tool for an expected result allows for implementation of KSR case law. Wherein, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
D.) Claim(s) 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Donelon  in view of Dannoux and in further view of Wikipedia's Article on Thermal Shock (Thermal Shock, 2017, hereinafter WATS)
Regarding claim 7, 	
Wherein the gas is preheated to a temperature of from 200 °C to 800 °C before being introduced into the inner mandrel
Donelon teaches the following:
([0064]) teaches that reaching the desired forming temperature generally requires approximately 1 to 3 hours, and more preferably approximately 1.5 to 2.5 hours, and most preferably approximately 2 hours. As such, a heating rate in the range of 7.63 to 11.45 °C/mm is utilized. It is understood that a low heating rate allow for thermal equilibrium between the gas being introduced and the glass article. Highlighting, WATS (Abstract) teaches that failure due to thermal shock can be prevented by...reducing the thermal gradient seen by the object, by changing its temperature more slowly or increasing the material's thermal conductivity. Accordingly, it is understood that one of ordinary skill in the art would optimize the thermal gradient between the glass object and gas being introduced.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for modifying the shape of a glass hollow structure, the method implementing an interior mandrel to allow for resisting pressure from the pressure plate used to exert  anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
	                                                             Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.


/Andrés E. Behrens Jr./Examiner, Art Unit 1741


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741